AN ejectione firmæ was brought in the Common Bench, judgment given, and error brought here. The error assigned was a variance between the plea roll and the imparlance roll. The last being of an ejectment 10 Junii, 22 Jac. and the plea roll 12 Junii, 22 Jac. But the truth was that the plea-roll was entered 10 Junii, but was rased and made 12 Junii. Bramston moved for leave to amend *163the writ, and the court (absente Crew, C. J.) granted it notwithstanding that the record was removed here, an error assigned thereon. Poph. 196. Bendl.186.